Case 1:19-cv-01197-PAE Document 53 Filed 03/11/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LISSETTE COLON, Fiduciary of Estate of Miguel A.
Gonzales, and ELENA GONZALES,

19 Civ. 1197 (PAE)

Plaintiffs,

-V- ORDER

MSMC RESIDENTIAL REALTY LLC, et al.,

Defendants,

 

 

PAUL A, ENGELMAYER, District Judge:

A pre-motion conference is scheduled for March 15, 2021 at 2:30 p.m. Dkt. SE. Due to
the current public health situation, that conference will be a telephonic conference. The parties
should call into the Court’s dedicated conference line at (888) 363-4749, and enter Access Code
468-4906, followed by the pound (#) key. Counsel are directed to review the Court’s
Emergency Individual Rules and Practices in Light of COVID-19, found at
https://nysd.uscourts.gov/hon-paul-engelmayer, for the Court’s procedures for telephonic

conferences and for instructions for communicating with chambers.

. B “Ap y fi o |
PONK PN ong My

PAUL A. ENGELMAYER
United States District Judge

SO ORDERED.

Dated: March 11, 2021
New York, New York
